

116 HRES 659 IH: Affirming that States should maintain primacy for the regulation of hydraulic fracturing for oil and natural gas production on State and private lands and that the President should not declare a moratorium on the use of hydraulic fracturing on Federal lands (including the Outer Continental Shelf), State lands, private lands, or lands held in trust for an Indian Tribe unless such moratorium is authorized by an Act of Congress.
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 659IN THE HOUSE OF REPRESENTATIVESOctober 29, 2019Mr. Bishop of Utah submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAffirming that States should maintain primacy for the regulation of hydraulic fracturing for oil
			 and natural gas production on State and private lands and that the
			 President should not declare a moratorium on the use of hydraulic
			 fracturing on Federal lands (including the Outer Continental Shelf), State
			 lands, private lands, or lands held in trust for an Indian Tribe unless
			 such moratorium is authorized by an Act of Congress.
	
 That States should maintain primacy for the regulation of hydraulic fracturing for oil and natural gas production on State and private lands and that the President should not declare a moratorium on the use of hydraulic fracturing on Federal lands (including the Outer Continental Shelf), State lands, private lands, or lands held in trust for an Indian Tribe unless such moratorium is authorized by an Act of Congress.
		